Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-27, drawn to “A system of thermal energy storage system having radiation cavities”, classified in F28D20/0056.
Claims 28-41, drawn to “A thermal storage unit having failsafe mechanism”, classified in F28D2020/0082.
Claims 42-48, drawn to “A thermal storage unit having a fluid passage bounded by an exterior surface”, classified in F28D2020/0021.
Claims 78-79, 81-82, drawn to “A power transfer system”, classified in H02M1/0003.
Claims 83, 87, drawn to “A calcination system”, classified in H01M 8/0643.
Claims 84,86, drawn to “A material activation system”, classified in H01M8/04014.
Claim 97 drawn to “An electrolysis system”, classified in H01M16/003.
Claim 99 drawn to “A fuel cell system”, classified in H01M8/04074, H01M8/04052.

Claims 49-52, drawn to “A method using radiation cavities”, classified in F24S70/225.
Claim 89, 91,94, 96, 100 drawn to “A method having fuel cell system”, classified in H01M8/04074, H01M8/04052.
Claim 80 drawn to “A method of receiving and transferring power”, classified in H02M1/0003.
Claim 85, drawn to “A method of material activation system”, classified in H01M8/04014.
Claim 98 drawn to “A method of electrolysis”, classified in H01M16/003.

Inventions of Groups I-VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed: 
(1)	Have a materially different designed, mode of operation, function or effect.  Specifically:
The invention of Group I is “A system for thermal energy storage and delivery which require radiation cavities”.
The invention of Group II is “A thermal storage unit having failsafe mechanism”.
The invention of Group III is “A thermal storage unit having a fluid passage bounded by an exterior surface”.
The invention of Group IV is “A power transfer system”.
The invention of Group V is “A calcination system”.
The invention of Group VI is “A material activation system”.
The invention of Group VII is “An electrolysis system”.
The invention of Group VIII is “A fuel cell system”.
(2)	The inventions do not overlap in scope, i.e., are mutually exclusive, that is the specific features required by each of Groups I-IX (as described above) are not required by the other Groups.
(3)	The inventions as claimed are not obvious variants; the lack of novelty of one Group would not necessarily render the other Groups obvious. 

Inventions of Groups IX-XIII and Groups I-VIII are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the inventions as claimed: 
(1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. In this case, it is apparent that the process as claimed can be practiced by another and materially different apparatus/system, as explained below:
The invention of Group IX is “A method heating using heating elements”, which can be performed by other than heating elements, such as heat air or heated fluid.
The invention of Group X is “A method having fuel cell system”.
The invention of Group XI is “A method of receiving and transferring power”, which can be used with any other system to transfer power such as power plants, air conditioning plants.
The invention of Group XII is “A method of material activation system”, which may be performed by any type of energy source such as solar system.
The invention of Group XIII is “A method of electrolysis”, which can be used to convert electrical energy to produce hydrogen from water from any other water source other than thermal storage. 
  Neither of inventions I-VIII/IX-XIII require this, and furthermore, each of Inventions of Groups I-VIII has features as described above that are not required by Inventions of Groups IX-XIII, so with regard to Inventions of Groups I-VIII, the apparatus/system as claimed can be used to practice another and materially different process.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search queries required for each of the Inventions are numerous and the art identified for one invention is not necessarily the best art for another invention.  The drafting of different independent claims with respective unique features makes prosecution more time consuming and difficult given the potential for numerous primary references that must be found as would be commensurate with complete consideration of each claim
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Species
This application contains claims directed to the following patentably distinct species: 
The Species of Figure 1: 
The Species of Figure 2;
The Species of Figure 3;
The Species of Figures 4-5;
The Species of Figures 6;
The Species of Figure 7;
The Species of Figure 8;
The Species of Figures 9-10;
The Species of Figure 11;
The Species of Figure 11;
The Species of Figure 12;
The Species of Figure 13;
The Species of Figure 14;
The Species of Figure 15;
The Species of Figure 16;
The Species of Figure 17;
The Species of Figure 18;
The Species of Figures 19A-19D, 20A-20C, 21;
The Species of Figures 20A-20C;
The Species of Figure 21;
The Species of Figure 22;
The Species of Figure 23;
The Species of Figures 24A and 24-29;
The Species of Figure 30;
The Species of Figure 31;
The Species of Figure 32;
The Species of Figure 33;
The Species of Figures 34A-34C;
The Species of Figures 35A-35B;
The Species of Figure 36;
The Species of Figures 37-38;
The Species of Figure 39;
The Species of Figure 40;
The Species of Figure 41;
The Species of Figure 42;
The Species of Figure 43;
The Species of Figure 44;
The Species of Figure 45;
The Species of Figure 46;
The Species of Figure 47;
The Species of Figure 48;
The Species of Figures 49-50;
The Species of Figure 51;
The Species of Figure 52;
The Species of Figure 53;
The Species of Figure 54;
The Species of Figure 55;
The Species of Figure 56;
The Species of Figure 57;
The Species of Figure 58;
The Species of Figure 59;
The Species of Figure 60;
The Species of Figure 61;
The Species of Figure 62;
The Species of Figure 63;
The Species of Figure 64;
The Species of Figure 66;
The Species of Figure 66A;
The Species of Figure 66B;
The Species of Figure 66C;
The Species of Figure 67;
The Species of Figure 68;
The Species of Figure 69;
The Species of Figure 70;
The Species of Figure 71;
The Species of Figure 72;
The Species of Figure 73;
The Species of Figure 74-75;
The Species of Figure 76;
The Species of Figure 77;
The Species of Figure 78;
The Species of Figure 79;
The Species of Figure 80;
The Species of Figures 81-82;
The Species of Figure 83;
The Species of Figure 84;
The Species of Figure 85;
The Species of Figure 86;
The Species of Figure 87;
The Species of Figure 88;
The Species of Figure 89;
The Species of Figure 90;
The Species of Figure 91;
The Species of Figure 93;
The Species of Figure 94;
The Species of Figure 95;
The Species of Figure 96;
The Species of Figure 97;
The Species of Figure 98; and
The Species of Figure 100.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 25, 2022